            Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 1 of 33



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

       Plaintiff,

       v.                                        Civil Action No. 1:19-cv-8086

 LIVE WELL FINANCIAL, INC.,                      Jury Trial Demanded

 MICHAEL C. HILD,

 ERIC ROHR, and

 DARREN STUMBERGER,

       Defendants.


                                         COMPLAINT

       Plaintiff United States Securities and Exchange Commission (“Plaintiff” or

“Commission”) alleges as follows:

                                  SUMMARY OF ACTION

       1.      From approximately September 2015 through May 2019, Michael C. Hild, the

CEO of Live Well Financial, Inc., a reverse mortgage originator and the owner of an investment

portfolio of bonds, directed a brazen scheme to defraud Live Well’s lenders through “a self-

generating money machine,” in Hild’s words, that worked by falsely inflating the value of bonds

serving as collateral for loans to Live Well. Live Well’s Chief Financial Officer, Eric Rohr, and

its Portfolio Manager, Darren Stumberger, carried out the scheme with Hild.

       2.      The seeds of the scheme were planted in February 2015, when Live Well, at

Hild’s urging, convinced the third-party pricing service upon which many of Live Well’s lenders
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 2 of 33



relied to stop publishing its own independent valuations of bonds that Live Well owned or

wished to purchase but, instead, to start publishing verbatim the valuations that Live Well

submitted to the pricing service. Then Live Well, at Hild’s direction, sought out and entered into

financing relationships with additional lenders that Live Well and Hild knew would rely on the

pricing service’s valuations for the bonds that would serve as the loan collateral.

       3.      The scheme became fully operational in September 2015, when Live Well, Rohr,

and Stumberger, at Hild’s direction, began abusing Live Well’s de facto ability to set the

valuations published by the pricing service for certain bonds by submitting or causing the

submission of grossly inflated valuations that Live Well then used to increase its borrowing

capacity. Through this scheme, Live Well regularly obtained financing that exceeded the full

market value of the bonds that served as the collateral for the financing.

       4.      Live Well, Hild, Stumberger, and Rohr knew that Live Well’s lenders thought

that the third-party pricing service independently determined the published values of the bonds,

and that the lenders were not aware that the pricing service had become a mere pass-through for

Live Well’s purported valuations.

       5.      In a stark illustration of this, the Defendants called an emergency meeting after

one of Live Well’s lenders announced that it wanted to spot-check the pricing service’s

published bond prices with one or more dealers. The lender’s announcement threw the

Defendants into a panic because they feared it would find out that the pricing service was

publishing inflated valuations, or, even worse, that the source of the inflated valuations was Live

Well itself. In the meeting, the Defendants discussed various ways to try to prevent these facts

from coming to light, including by approaching a dealer who would be willing to be “slimy” for

Hild by corroborating the inflated bond valuations to the lender. In a follow-up meeting the next



                                                 2
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 3 of 33



day, Hild expressed reluctance to introduce the lender to one particular dealer in order to spot

check a bond price because he feared that doing so would “let the genie out of the bottle.”

       6.      Live Well also presented its lenders with false and misleading financial

statements in connection with obtaining financing. The financial statements falsely stated that

Live Well valued its portfolio according to its bonds’ “exit price” and that Live Well “carries these

securities at fair value derived from an independent third-party pricing service.” In fact, Live Well,

with certain exceptions, used the valuations that it was sending to the pricing service—which

substantially exceeded exit price or fair value—for its own books. The Defendants were well

aware that Live Well did not carry the bonds in its books at “exit price” and that the pricing service

was simply acting as a pass-through for Live Well’s inflated quotes.

       7.      As a result of the scheme, Live Well fraudulently obtained millions of dollars in

loan proceeds to which it was not entitled. Live Well used these improperly obtained funds in

part to swell the growth of its bond portfolio, generating still further ill-gotten gains in the form

of interest payments on the bonds. These ill-gotten gains were used to fund lavish compensation

packages for Hild and to pay additional compensation to Rohr and Stumberger.

       8.      In the eight months after Live Well began submitting inflated valuations to the

pricing service, Live Well’s reported value of its bond portfolio grew from $71 million to $324

million, and ten months later its reported value ballooned to $570 million. This growth was in

part the result of new bond purchases that Live Well, unbeknownst to its lenders, had made

entirely with loan proceeds without contributing any of its own capital.

       9.      Live Well’s fraudulent mismarking scheme was highly lucrative for Live Well

and Hild. During the course of the scheme, Live Well’s bond portfolio generated over $100

million in revenue from cash remittance payments, and Hild, as CEO, received more than $24



                                                  3
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 4 of 33



million in compensation which was funded wholly or substantially by the ill-gotten gains that

Live Well obtained through its mismarking scheme.

        10.     Live Well’s fraudulent scheme collapsed in 2019 when Live Well’s lenders

sought repayment of the funds that they had loaned to Live Well. Instead of repaying the loans,

Live Well announced the cessation of its operations and stuck the lenders with tens of millions of

dollars in losses. Because Live Well had borrowed far more than what the bonds were worth,

Live Well could not repay its lenders by selling the bonds or refinancing them.

        11.     On July 1, 2019, Live Well was placed into involuntary Chapter 7 bankruptcy at

the request of several of its lenders.

        12.     In the bankruptcy proceeding, Live Well’s lenders allege losses in excess of $130

million in connection with Live Well’s fraudulent mismarking scheme.

        13.     By engaging in the conduct alleged in this Complaint, Defendants Live Well,

Hild, Rohr, and Stumberger violated and/or aided and abetted violations of Section 17(a) of the

Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)] and Section 10(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), and Rule 10b-5 thereunder [15 U.S.C. § 78j(b) and 17

C.F.R. § 240.10b-5]. In addition, Defendant Hild is liable as a controlling person under Section

20(a) of the Exchange Act [15 U.S.C. § 78t(a)] for Live Well’s violations.

                                    JURISDICTION AND VENUE

        14.     The Commission brings this action pursuant to Sections 20 and 22 of the

Securities Act [15 U.S.C. §§ 77t and 77v] and Sections 21(d) and 21(e) of the Exchange Act [15

U.S.C. §§ 78u(d) and 78u(e)] to enjoin Defendants from engaging in the transactions, acts,

practices, and courses of business alleged in this Complaint, and transactions, acts, practices, and




                                                 4
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 5 of 33



courses of business of similar purport and object, for civil penalties, disgorgement plus

prejudgment interest, officer and director bars, and for other equitable relief.

        15.      The Court has jurisdiction over this action pursuant to Section 22 of the Securities

Act [15 U.S.C. § 77v] and Sections 21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d),

78u(e), and 78aa].

        16.      Venue is proper in this Court pursuant to Section 22(a) of the Securities Act [15

U.S.C. § 77v] and Section 27(a) of the Exchange Act [15 U.S.C. § 78a(a)].

        17.      A substantial part of the transactions, acts, practices, and courses of business

constituting violations of the Securities Act and the Exchange Act occurred within the jurisdiction

of the United States District Court for the Southern District of New York, including but not limited

to fraudulent acts and statements being made to the pricing service and the lenders within this

judicial district who were involved in the transactions at issue in this case. In addition, the pricing

service was located in this judicial district and received the fraudulent bond price submissions from

Live Well here, and one of Live Well’s employees involved in the mismarking scheme performed

his duties in this judicial district.

        18.      Defendants, directly and indirectly, made use of the mails, and the means and

instrumentalities of interstate commerce in connection with the transactions, acts, practices, and

courses of business alleged in this Complaint. Defendants, unless enjoined by this Court, will

continue to engage in the transactions, acts, practices, and courses of business alleged herein, and

in transactions, acts, practices, and courses of business of similar purport and object.

                                            DEFENDANTS

        19.      Live Well Financial, Inc. (“Live Well”) is a private company headquartered in

Richmond, Virginia. Live Well’s principal business is the origination and servicing of reverse



                                                    5
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 6 of 33



mortgages. In November 2018, Live Well sold its mortgage servicing business. On May 3, 2019,

Live Well announced that it was winding down all of its operations and terminating all of its

employees. On July 1, 2019, Live Well was placed into involuntary Chapter 7 bankruptcy and a

trustee was appointed to oversee ongoing matters.

        20.    Michael C. Hild (“Hild”), age 43, is the Chairman and Chief Executive Officer of

Live Well. Hild owns the majority of the common stock of the company, the balance of which is

owned by a group of his family and friends. Hild is also one of two directors on Live Well’s board

of directors. Hild lives in Richmond, Virginia.

        21.    Eric Rohr (“Rohr”), age 53, was the Chief Financial Officer of Live Well from

2008 through his resignation in December 2018. As the CFO, Rohr oversaw several of Live

Well’s departments, including financial planning and analysis; accounting; human resources;

compliance and risk management; funding, post-closing, and servicing oversight. Rohr reported

directly to Hild. Rohr became a Certified Public Accountant in 1988 but let his license lapse in

1995.

        22.    Darren Stumberger, age 46, was an Executive Vice President of Live Well from

September 2014 through his resignation in March 2019. During this time, Stumberger served as

the manager of Live Well’s bond portfolio. Stumberger reported directly to Hild and also took

direction from the CFO, Rohr. Stumberger held Series 7 and 63 securities licenses until 2014.

                   OTHER RELEVANT ENTITIES AND INDIVIDUALS

        23.    Third-Party Pricing Service (the “Pricing Service”) provides valuation services

for fixed income and equity securities to investment companies, investment advisers, broker-

dealers, financial services companies, insurance companies, banks, trust companies, and other




                                                  6
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 7 of 33



institutional investors. The individuals at the Pricing Service to whom Defendants sent the

fraudulent valuation information worked in this judicial district.

        24.      Repo Lender 1 is a financial services firm headquartered in Los Angeles,

California with offices in this judicial district that provided repurchase financing to Live Well.

Live Well regularly communicated with employees of Repo Lender 1 located in this judicial

district regarding the transactions at issue in this case.

        25.      Repo Lender 2 is a United States subsidiary of a financial services firm

headquartered in Tokyo, Japan with offices in this judicial district that provided repurchase

financing to Live Well. Live Well regularly communicated with employees of Repo Lender 2

located in this judicial district regarding the transactions at issue in this case.

        26.      Repo Lender 3 is a United States subsidiary of a financial services firm

headquartered Seoul, South Korea with offices in this judicial district. Live Well regularly

communicated with employees of Repo Lender 3 located in this judicial district regarding the

transactions at issue in this case.

        27.      Repo Lender 4 is a United States subsidiary of a banking company headquartered

in Beijing, China with offices in this judicial district. Live Well regularly communicated with

employees of Repo Lender 4 located in this judicial district regarding the transactions at issue in

this case.

        28.      Live Well Employee 1 was an analyst on the trading desk at Live Well from

September 2014 through May 2018. During this time, Live Well Employee 1 reported to

Stumberger and took direction from Stumberger, Rohr, and Hild. Live Well Employee 1 worked

in this judicial district.




                                                    7
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 8 of 33



        29.    Live Well Employee 2 joined Live Well in January 2016 as a mortgage

originator. Over time, he began to provide periodic support to the trading desk and in February

2017, he became a junior analyst on the trading desk. Live Well Employee 2 resigned from Live

Well in June 2018.

                                             FACTS

        A.     Live Well’s Bond Portfolio

        30.    Live Well began operations in 2005 as an originator and servicer of reverse

mortgage loans, also known as home equity conversion mortgages (“HECMs”).

        31.    In September 2014, Live Well added a new line to its business by acquiring a

portfolio of approximately 20 bonds called “HECM IOs” (Home Equity Conversion Real Estate

Mortgage Investment Conduit, Interest Only).

        32.    The value of HECM IOs is tied to the performance of a pool of reverse home

mortgage instruments. The bonds in the portfolio are, in effect, reverse mortgage-backed

securities.

        33.    Live Well financed the acquisition of HECM IOs through repurchase (“repo”)

agreements, which are a form of short-term financing (sometimes referred to herein as “loans”). A

repo agreement is structured as the sale and repurchase of a security. In a repo agreement, the

seller of a security (sometimes referred to herein as the “borrower”) agrees to buy it back from

the purchaser (sometimes referred to herein as the “lender,” “repo lender,” or “repo

counterparty”) at a specified price and time, and to pay an interest rate when buying the security

back.




                                                 8
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 9 of 33



         34.    In determining the purchase price of the bonds that they were willing to buy from

Live Well pursuant to a repo agreement, the repo counterparties took the then-current value of the

bonds pledged as collateral and applied a discount, or “haircut,” of 10 to 20 percent of that value.

         35.    Further protecting the repo counterparties is the right to margin-call the borrower.

If the value of a bond decreases by a certain dollar amount, as determined by whatever means of

valuation Live Well and the repo counterparty mutually agreed upon, then Live Well could be

required to post margin (i.e., send a payment to the repo counterparty) in the amount of the

decrease in value. Conversely, if a bond increased in value, the repo counterparty could be

required to post margin (i.e., increase the amount of the loan) in the amount of the increase in

value.

         36.    The purpose of a “haircut” and of margin is to provide the lender a cushion from

price fluctuations in the security if it needs to retain and liquidate the collateral in the event of non-

payment by the borrower. Repo lenders regard repo financing to be a relatively low-risk form of

lending because the loans are fully secured by collateral that exceeds the value of the credit

extended, are insulated from fluctuations in values through the requirement to post margin and

the ”haircut,” and because the loans are short-term. The lender’s goal is to be able to recoup the

funds that it has loaned even if the price of the bonds that secure the loan goes down.

         37.    Under the repo agreements in this case, Live Well borrowed up to 90 percent of the

value of the security it owned or wished to purchase, depending on the repo lender, through short-

term loans that were collateralized by the bonds already held or newly purchased by Live Well.

         38.    The repo agreements would automatically renew or “roll over” at the end of their

stated term, until one of the parties notified the other that it wished to terminate the agreement.




                                                    9
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 10 of 33



         39.     If Live Well failed to pay back the loan or, technically, to repurchase the bonds

after receiving notification from the lender that it was terminating the repo agreement at the end of

the applicable repo term, the repo lender could seize the bonds.

         40.     All but one of Live Well’s repo counterparties used the Pricing Service’s marks to

value the bonds that Live Well used as collateral for obtaining financing.

         41.     Many of the bonds in Live Well’s portfolio were not initially priced by an

independent pricing service. Because the repo lenders required this before they would lend against

a bond, Live Well arranged for the Pricing Service to publish a valuation for each of the bonds in

Live Well’s portfolio, including the bonds Live Well wished to purchase with repo financing.

         42.     As part of this process, Live Well provided the Pricing Service with quotes for the

bonds.

         43.     Initially, the Pricing Service considered Live Well’s submitted quote as just one

input in its proprietary evaluation methodology used to determine the price quote delivered to its

subscribers.

         44.     Between September 2014 and September 2015, Live Well sent quotes to the Pricing

Service based on recent trade prices or, in the absence of that data, based on generic, market-based

inputs for prepayment speeds, yield curves, and interest rates.

         45.     This approach was intended to approximate a “market value” or “exit price” (i.e.,

the price at which the securities could be sold in the market).

         46.     Hild, Rohr, and Stumberger each knew from the outset that the Pricing Service’s

published valuations were intended to represent the “market value” or “exit price” of each

security.




                                                  10
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 11 of 33



       47.     Beginning in January 2015, Live Well began receiving regular margin calls from

its repo lenders resulting from small fluctuations in the Pricing Service’s values.

       48.     The margin calls by the repo lenders, although relatively small, were

unpredictable and put a strain on Live Well’s liquidity. Hild resented them because of their

impact on Live Well’s finances and operations.

       49.     Hild instructed Stumberger, Live Well’s portfolio manager throughout the relevant

period, and the other members of Live Well’s trading desk to find a way to stop the Pricing

Service’s value fluctuations which were triggering the margin calls.

       B.      The Pricing Service Agrees to Publish
               Live Well’s Quotes Verbatim

       50.     In February 2015, after a series of conversations with Live Well regarding the strain

of short-term price fluctuations, the Pricing Service agreed to begin publishing the quotes Live

Well provided to it without any additional evaluation, rather than the Pricing Service’s own

independently determined values.

       51.     In a February 2015 email received by Hild and Rohr, Stumberger explained: “We

will be supplying prices daily to [the Pricing Service] and [the Pricing Service] will use these…

They will use the prices verbatim and not model these bonds until we are interested in them doing

so.”

       52.     Shortly after Stumberger sent this email, Live Well confirmed that the Pricing

Service was no longer evaluating the bonds to independently derive their valuations, but was

instead accepting and publishing Live Well’s quotes “verbatim.”

       53.     Hild, Rohr, and Stumberger were aware of this change in the Pricing Service

valuation practices.




                                                 11
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 12 of 33



       54.     As of February 2015, Live Well, Hild, Rohr, and Stumberger knew that all but

one of Live Well’s repo counterparties relied on the Pricing Service’s published values to

determine how much the bonds that were the subject of Live Well’s repo agreements were worth.

       55.     Prior to September 2015, the quotes that Live Well sent to the Pricing Service were

typically identical or nearly identical to the actual prices for which Live Well had recently

purchased the bonds.

       C.      Live Well Deceives its Lenders
               and Exposes Them to Hidden Risks

               1.      Live Well Fraudulently Inflates
                       the Quotes Sent to The Pricing Service
                       in Order to Obtain Excess Financing

       56.     In September 2015, Live Well, at Hild’s direction, stopped sending quotes to the

Pricing Service representing “market value” or “exit price” of bonds, and, instead, started

submitting inflated quotes.

       57.     This practice came to be referred to internally at Live Well as “Scenario 14.”

       58.     Scenario 14 did not rely upon recent market transactions and its objective was not

to determine “market value” or “exit price;” instead, it involved a menu of scenarios from which

Hild chose based on the aggregate impact on the value of Live Well’s HECM IO portfolio, on Live

Well’s liquidity, and on other considerations unrelated to the market value of the bonds.

       59.     For example, if Live Well needed liquidity in order to meet a margin call, Hild

would create a scenario that generated the amount of liquidity needed and submit to the Pricing

Service the values for the bonds generated by that scenario.

       60.     Because the repo lenders did not know that, starting in September 2015, the Pricing

Service’s published valuations were devised by Live Well and not reflective of market value, the




                                                  12
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 13 of 33



repo lenders were unknowingly exposed to the risk that the bonds securing their loans would not

cover their losses in the event Live Well defaulted on the loans.

       61.     After Live Well began using Scenario 14, the quotes that it submitted to the Pricing

Service were on average 29 percent higher than Live Well’s purchase price, even though Live Well

purchased those bonds in arms-length, orderly market transactions. Many of the inflated quotes

were sent in by Live Well the same day that it contracted to purchase the bonds but prior to

settlement. The following table illustrates Live Well’s submission of inflated quotes:



 Purchase      Bond                    Purchase Date of             Value     Percentage
 Date                                  Price    Submission          Submitted Inflation
                                                to Pricing                    in Value
                                                Service

 9/11/2015     GNR 2015-H14 AI         12.8125        9/14/2015     15.3750     20.00%
 9/15/2015     GNR 2013-H08 DI         10.3906        9/15/2015     12.0469     15.94%
 9/15/2015     GNR 2015-H16 DI         13.6406        9/15/2015     16.8750     23.71%
 9/28/2015     GNR 2015-H23 AI         12.4063        9/28/2015     14.9700     20.66%
 9/17/2015     GNR 2015-H12 BI         12.4531        9/18/2015     14.7031     18.07%
 9/21/2015     GNR 2015-H12 BI         12.4531        9/18/2015     14.7031     18.07%
 9/28/2015     GNR 2015-H22 CI         12.7813        9/29/2015     15.6400     22.37%
 9/24/2015     GNR 2015-H17 AI         13.0000        9/25/2015     16.0938     23.80%
 9/24/2015     GNR 2015-H06 DI         11.0000        9/25/2015     14.1875     28.98%
 9/24/2015     GNR 2015-H08 BI         11.4375        9/25/2015     14.0313     22.68%
 10/7/2015     GNR 2015-H08 BI         11.3438        10/12/2015    14.6665     29.29%
 11/4/2015     GNR 2015-H27 AI         11.7500        11/4/2015     14.2500     21.28%
 11/13/2015    GNR 2015-H29 JI         12.1406        11/24/2015    15.3750     26.64%
 11/17/2015    GNR 2015-H29 BI         11.3125        11/24/2015    14.5626     28.73%
 12/1/2015     GNR 2015-H30 CI         11.6250        12/1/2015     15.4375     32.80%
 12/2/2015     GNR 2015-H26 BI         12.1250        12/2/2015     16.0625     32.47%
 12/3/2015     GNR 2015-H28 BI         9.2500         12/3/2015     11.8438     28.04%
 12/30/2015    GNR 2015-H32 MI         9.6906         12/30/2015    12.4375     28.35%
 12/30/2015    GNR 2015-H32 AI         11.9063        12/30/2015    15.8750     33.33%
 1/4/2016      GNR 2015-H33 AI         12.1094        1/4/2015      15.8750     31.10%
 2/25/2016     GNR 2016-H04 DI         10.9177        2/25/2016     14.7813     35.39%
 3/21/2016     GNR 2016-H07 KI         11.0938        3/25/2016     14.8750     34.08%
 4/1/2016      GNR 2016-H07 KI         11.2813        3/25/2016     14.8750     31.86%

                                                 13
             Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 14 of 33



 5/5/2016      GNR 2016-H09 NI          12.0625         5/10/2016    16.1894       34.21%
 5/11/2016     GNR 2016-H11 LT          1,643.00        5/25/2016    2123.0938     29.22%
 5/27/2016     GNR 2016-H11 LM          1,608.00        5/31/2016    2054.0313     27.74%
 6/8/2016      GNR 2016-H11 LG          1,608.00        6/8/2016     2098.2309     30.49%
 7/27/2016     GNR 2016-H16 LX          1,476.45        7/26/2016    1930.7500     30.77%
 8/26/2016     GNR 2016-H17 AI          14.4797         8/26/2016    20.0533       38.49%
 9/12/2016     GNR 2016-H11 MI          11.6875         9/12/2016    17.0620       45.99%
 9/29/2016     GNR 2016-H17 BI          12.1016         9/29/2016    17.1250       41.51%
 9/29/2016     GNR 2016-H07 GI          11.0000         9/29/2016    15.2813       38.92%
 10/25/2016    GNR 2016-H23 MI          15.1250         10/26/2016   18.2094       20.39%
 10/28/2016    GNR 2016-H11 JI          11.8438         10/31/2016   14.5313       22.69%
 11/29/2016    GNR 2016-H24 BI          14.2656         11/29/2016   17.7500       24.42%
 11/29/2016    GNR 2016-H23 PI          11.3281         11/30/2016   14.5625       28.55%


       62.     Based on their understanding that all but one of the repo lenders relied on the

Pricing Service’s published valuations to value the bonds that comprised the loan collateral, Live

Well, Hild, Rohr, and Stumberger knew that by submitting these inflated quotes to the Pricing

Service, Live Well could increase the amount it could borrow from the lenders who relied on the

Pricing Service.

       63.     As Live Well Employee 1, a junior trader who reported to Stumberger, stated in a

September 2015 email: “Basically with [Hild’s] new methodology when we buy something, he

looks at how much he can immediately write it up and in turn . . . get cash lending against it….”

As a result of the shift to Scenario 14 and relationships with repo lenders that relied on the

valuations published by the Pricing Service, Live Well was able to purchase bonds entirely with

loan proceeds, i.e., without having to contribute any of its own capital. In fact, Live Well would

typically wind up with surplus loan proceeds that would be available for other business expenses,

including compensation.

       64.     For example, on September 11, 2015, Live Well entered into an agreement to buy a

bond for $12.8125, for a total cost of $12.48 million. On September 14, 2015, Live Well sent the


                                                   14
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 15 of 33



Pricing Service a quote for this bond of $15.375—20 percent above the purchase price. On

September 15, 2015, after confirming that the Pricing Service published Live Well’s inflated quote,

Live Well notified one of its repo lenders (“Repo Lender 1”), that it wanted to “add this bond” to

its repo line.

        65.      Relying on Live Well’s inflated quote, Repo Lender 1 concluded that the bond was

worth $14.94 million and loaned Live Well $13.45 million (reflecting a 10 percent “haircut”)

through a repo agreement.

        66.      For many of the bonds that Live Well already held in its portfolio when it

implemented Scenario 14 in September 2015, Live Well submitted inflated quotes to the Pricing

Service and then extracted additional cash and securities from its repo lenders by issuing margin

calls to those lenders.

        67.      This part of the scheme is succinctly summarized in a January 2016 email from

Live Well Employee 1 to other Live Well employees: “As it sits in [Pricing Service] right this

second we could harvest 850k. Depending on which exact prices we want to export itd [sic] be an

additional 3.3-4.2M on top of that.”

        68.      In other words, depending on which scenario Hild chose, Live Well could issue a

margin call to Repo Lender 1 for $850,000, $4 million, or $5 million, and could use that cash for

additional bond purchases, to pay compensation, or for any other purpose.

        69.      Live Well stepped up the quotes of many of the bonds that it already held in its

portfolio when it initially implemented Scenario 14 in two or more stages, in order to avoid sudden

large increases that might draw scrutiny from the Pricing Service or from its repo counterparties.

        70.      When initiating margin calls, Live Well at times communicated to its repo lender

that prices Live Well “saw” in the market had increased. In doing so, Live Well misrepresented



                                                  15
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 16 of 33



that changes in Pricing Service valuations reflected market movements rather than the Pricing

Service’s mere republication of Live Well’s inflated quotes.

        71.     Hild directed and/or approved the inputs used to falsely inflate the bond valuations

from the inception of the mismarking scheme in September 2015. Hild knew about and approved

virtually every set of quotes that Live Well sent to the Pricing Service, every loan received from

the repo lenders based on the quotes, and every margin call to a repo lender.

        72.     Rohr and Stumberger knowingly and substantially participated in the scheme to

submit false valuations to the Pricing Service in order to increase Live Well’s borrowing capacity

at Hild’s direction.

        73.     Stumberger knew that Live Well’s Scenario 14 quotes represented a deliberate

increase above the “market value” or “exit value” of the bonds. Stumberger, however, carried out

the scheme with Hild by identifying repo counterparties that relied on the values published by the

Pricing Service, overseeing the actions of Live Well employees subject to his supervision in

furtherance of the scheme, instructing Live Well Employee 2 to randomize marks submitted to the

Pricing Service, and otherwise supporting the scheme. Under Stumberger’s supervision, Live Well

employees submitted the inflated Scenario 14 quotes to the Pricing Service and the margin calls to

the repo lenders.

        74.     Rohr was aware of all aspects of the scheme, including the submission of

inappropriately inflated quotes to the Pricing Service; the targeting of lenders by Live Well that

relied on the inflated quotes published by the Pricing Service; the obtainment of excess borrowing

by Live Well from the lenders based on the inflated collateral values; Live Well’s use of the

excess borrowing to grow the portfolio and to pay business expenses; and the hidden risks that




                                                 16
                Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 17 of 33



Live Well was imposing on its repo counterparties because of their inability to sell the bonds at the

inflated prices in the event of default by Live Well.

          75.     Rohr, nevertheless, carried out the scheme with Hild. Rohr communicated Hild’s

instructions to submit inflated quotes to the Pricing Service to other Live Well employees on

multiple occasions, and he also certified false and misleading financial statements of Live Well

that he supplied or caused others to supply to the repo counterparties in connection with the

lenders’ assessment of Live Well’s creditworthiness.

          76.     At various times, Rohr, Stumberger, and Live Well Employee 1 expressed

discomfort to Hild with the shift to Scenario 14 and warned Hild that Live Well would not be able

to sell the bonds for the inflated quotes that it was submitting to the Pricing Service.

          77.     After switching to Scenario 14 to generate inflated quotes to send to the Pricing

Service, Live Well made a point of seeking financing from repo lenders that it knew lacked the

internal expertise to value HECM IO bonds and therefore could reasonably be expected to rely on

values published by the Pricing Service.

          78.     On September 24, 2015, Hild sent an email to the members of Live Well’s trading

desk asking them for “ideas on what dealers [Live Well] should approach next for repo who will

use [the Pricing Service],” and emphasizing, “The key is using [the Pricing Service] for marks.”

          79.     The repo agreements executed between Live Well and its repo lenders provided that

the collateral (i.e., the bonds) would be valued at market value obtained from a generally

recognized source agreed to by the parties or the most recent closing bid quotation from such a

source.

          80.     Live Well negotiated a provision in an annex to a repo agreement with one of its

lenders executed in March 2017 that equated the values published by the Pricing Service with



                                                   17
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 18 of 33



market value. The Defendants, however, knew that the Pricing Service’s published values for

existing and new bonds in Live Well’s portfolio exceeded their market value by a substantial

amount.

                 2.     Defendants Fraudulently Inflate Bond Prices
                        to Manage Liquidity Events

         81.     In early 2017, Live Well, under Hild’s direction, responded to unexpected

reductions in credit by repo lenders that threatened Live Well’s solvency by arbitrarily increasing

the already-inflated Scenario 14 marks for its HECM IO bonds. By doing so, Live Well and Hild

were able to fraudulently obtain additional funds from Live Well’s repo lenders through margin

calls.

                        a.      Repo Lender 1 Pulls MACR Financing
                                and Reduces its Credit Line

         82.     In late January 2017, Repo Lender 1 informed Live Well that it would no longer

provide repo financing for a type of bond called “MACRs” (Modifiable and Combinable REMICs)

and that it was reducing its credit line from $210 million to $143 million.

         83.     Hild regarded this announcement by Repo Lender 1 as a “catastrophe.”

         84.     Repo Lender 1’s reduction in its credit line threatened Live Well’s solvency

because (a) Live Well did not have enough cash on hand to repay Repo Lender 1, (b) liquidating

the bonds would not generate enough cash to repay Repo Lender 1 because of their inflated value,

and (c) refinancing the bonds with another lender at the then-current Pricing Service levels would

be cash-negative because Repo Lender 1 applied the smallest “haircut” in the industry. Hild and

Rohr understood these facts.

         85.     Hild directed Live Well Employee 1 to submit increased quotes to the Pricing

Service “without setting off any tripwires” so that Live Well could issue margin calls to other repo



                                                  18
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 19 of 33



lenders in order to generate cash to repay Repo Lender 1. Hild directed Live Well Employee 1 to

make the increases “incremental” and “not uniform.”

        86.     In discussing the above directives with Rohr, Hild acknowledged that Live Well’s

traders would likely be uncomfortable carrying out Hild’s instructions.

        87.     When it came time to submit the increased quotes to the Pricing Service for the

express purpose of generating funds to repay Repo Lender 1, Live Well Employee 1 refused to

submit the quotes and took a leave of absence from the company.

        88.     In Live Well Employee 1’s absence, Stumberger instructed Live Well Employee 2

to prepare and submit the quote increases to the Pricing Service so that Live Well could make

margin calls to Live Well’s repo lenders.

        89.     To avoid attracting attention from the Pricing Service, Stumberger directed Live

Well Employee 2 to increase the marks in phases and to make the increases “look random.”

        90.     In response to Repo Lender 1’s stated intention to reduce Live Well’s credit, Live

Well submitted inflated quotes to the Pricing Service that made it appear that the value of its

portfolio had increased by a total of $35.5 million, including $4.2 million on February 3, 2017;

$22.9 million on February 6, 2017; $7.3 million on February 8, 2017; and $1.1 million on February

9, 2017.

        91.     These increases supplied Live Well with the pretext it needed to margin call several

of its repo lenders to obtain funds to offset the decrease in its line of credit by Repo Lender 1.

        92.     Defendants knew that no analysis of “market value” was conducted to support these

price increases.




                                                  19
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 20 of 33



                         b.      Live Well Receives a $2 Million Margin Call

        93.       On or around March 17, 2017, Live Well received a margin call from a broker-

dealer with which it entered into hedging transactions for approximately $2 million related to Live

Well’s hedging of treasury securities with that company.

        94.       Live Well did not have cash on hand to satisfy the margin call, so Live Well

Employee 2 was directed to submit quotes with increased prices to the Pricing Service, and to

randomize them so as not to invite scrutiny, in an amount that would enable Live Well to extract

enough cash from repo lenders that relied on the Pricing Service’s published marks to repay the

broker-dealer.

        95.       Live Well Employee 2 disregarded the directive to randomize the quotes and

instead submitted marks to the Pricing Service that increased the price of five bonds by $1 and one

bond by $.50.

        96.       Defendants knew that there was no analysis of “market value” to support these

quotes and that the “round number” price increases were submitted solely for the purpose of

obtaining additional loan proceeds to which Live Well was not entitled.

        97.       Defendants also knew that the bond prices submitted to the Pricing Service were

calculated specifically to offset the hedge-related margin call from Live Well’s broker-dealer

counterparty.

                         c.      Repo Lender 2 Terminates
                                 its Repo Agreements with Live Well

        98.       In mid-March 2017, Repo Lender 2 informed Live Well that it was terminating its

line of credit.

        99.       At the time, Live Well had 12 bonds on repo with Repo Lender 2, against which it

had borrowed approximately $92 million.

                                                   20
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 21 of 33



        100.     If Live Well could not find alternative financing for these bonds, it faced possible

insolvency because Live Well did not have cash on hand to repay Repo Lender 2 and the bonds

comprising the collateral for the loans were worth substantially less than the loan balance as a

result of Live Well’s inflating the bond prices during the course of the mismarking scheme.

        101.     Once again, Live Well responded in part by arbitrarily increasing the values of the

quotes sent to the Pricing Service.

        102.     On March 24, 2017, Live Well sent quotes to the Pricing Service that increased the

values of 27 bonds by exactly one dollar each without conducting any valuation analysis.

        103.     Hild was aware of the increases in the quotes and the absence of analytics to

support them.

        104.     As a result of the increased quotes, the apparent market value of Live Well’s

HECM IO portfolio, based on the new Pricing Service levels, increased by more than $19 million

overnight, creating the pretext for Live Well to issue margin calls to certain repo lenders to access

additional cash.

        105.     Rohr informed Hild that he was unwilling to incorporate into Live Well’s financial

statements the arbitrarily inflated values submitted to the Pricing Service designed to enable Live

Well to survive the liquidity shocks brought about by the actions of certain repo lenders. Rohr did

not want to use the inflated values for purposes of Live Well’s books because they lacked even the

pretense of analysis. Hild initially resisted, but ultimately agreed not to incorporate the inflated

values into Live Well’s financial statements.

                 3.     Live Well Submits False and Misleading Financial
                        Statements to its Lenders in Furtherance of the Scheme

        106.     Though the collateral pledged, the “haircuts,” and the margin posted were designed

to protect Live Well’s repo counterparties, the lenders also considered Live Well’s

                                                   21
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 22 of 33



creditworthiness and financial state in determining whether to lend money to it. Accordingly, the

repo counterparties gave significant consideration to the claims made in Live Well’s financial

statements about its finances, its approach to valuation, and the total value of its bond portfolio and

its assets.

        107.     Because the financial statements, with limited exceptions, used the same inflated

bond values that Live Well had submitted to the Pricing Service, Live Well’s financial statements

from 2015 through 2018 falsely overstated the value of its bond portfolio (and, consequently, its

total assets) by a substantial amount.

        108.     Throughout the relevant period, Live Well’s financial statements expressly stated

that Live Well valued its portfolio according to its bonds’ “exit price” and that Live Well “carries

these securities at fair value derived from an independent third-party pricing service.”

        109.     As of February 2015 and thereafter, however, Live Well, Hild, and Rohr knew that

the Pricing Service was simply acting as a pass-through for the quotes that Live Well submitted to

it; as of September 2015 and thereafter, Live Well, Hild, and Rohr knew that Live Well’s bonds

were not valued at “exit price” in its financial statements.

        110.     Throughout the relevant period, Hild and Rohr falsely attested to the fair

presentation of Live Well’s financial statements. Hild and Rohr knew that Live Well provided

financial statements to the repo lenders for them to consider in determining Live Well’s

creditworthiness.

        D.       The Defendants Fear Exposure of the Scheme
                 and Discuss Possible Ways to Minimize that Risk

        111.     On January 12, 2017, an employee of Repo Lender 1 asked a Live Well employee

to identify one or more dealers through which Repo Lender 1 could spot check the prices of the

bonds serving as collateral for the repo financing that Repo Lender 1 had extended to Live Well.

                                                  22
                Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 23 of 33



         112.     The request from the employee of Repo Lender 1 triggered an emergency meeting

between Hild and others at Live Well, during which the participants expressed great apprehension

about the consequences for Live Well if Repo Lender 1 learned that the Pricing Service was simply

publishing verbatim values that had been submitted to it by Live Well and that these valuations

substantially exceeded market value.

         113.     Hild and the other participants in the meeting discussed how to respond to the

employee of Repo Lender 1 in such a way that would minimize the chances of Repo Lender 1

discovering these facts.

         114.     During the meeting, Stumberger stated, “[T]he scariest scenario obviously is, you

know, Scott gets the color, he calls up [Pricing Service], he’s like [Pricing Service], the dealers are,

you know, I checked with a dealer and the dealer said this is 7 points lower and some $30,000

person clerk at [Pricing Service] says, well this—these come from broker quotes. He’s gonna say,

who’s the broker. I don’t know if [Pricing Service] isn’t—you know, can disclose that or not.

Then that gets even hairier.”

         115.     Rohr’s suggestion to Hild was to find a dealer “who’d be willing to be slimy for

you” by corroborating the inflated bond prices that Live Well submitted to the Pricing Service.

Rohr stated, “I feel like I’m about to throw up right now so that’s the only thing that comes to my

mind.”

         116.     During the meeting, Hild acknowledged that if the employee of Repo Lender 1 was

“looking for someone to say, tell me what [the bonds] trade at, then they’re going to give him a

different number. Right? Which I think is what he’s looking for.”

         117.     During the meeting, Stumberger stated that Repo Lender 1 only “cares about what

is the market,” to which Hild responded, “There’s no debating that.”



                                                   23
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 24 of 33



        118.     In a follow-up meeting the next day, Hild said he feared that introducing the lender

to a certain dealer in order to spot check the price of a bond might let “the genie out of the bottle.”

        E.       Live Well Balloons the Size of its Portfolio
                 and the Corresponding Remittance Payments
                 as a Result of the Bond Mismarking Scheme

        119.     Hild described the bond mismarking scheme as “a self-generating money

machine.” This description was apt, in that virtually every bond purchase by Live Well

following its implementation of the scheme was fully covered by the loan proceeds, and, in fact,

generated extra cash for Live Well. Consequently, Live Well went on a buying spree and its bond

portfolio ballooned from a value of $71 million to more than $570 million—as reported by Live

Well—in just 18 months.

        120.     In the eight months ending in September 2015, before Live Well implemented the

Scenario 14 scheme, its bond portfolio grew relatively modestly from $50 million to $71 million

(as reported by Live Well). In the eight months following September 2015, however, the portfolio

jumped from $71 million to $324 million (as reported by Live Well).

        121.     Live Well’s revenues from the bonds’ remittances increased proportionately as it

added bonds to the portfolio, at times netting Live Well more than $5 million monthly in cash.

        122.     During the relevant period, Live Well borrowed tens of millions of dollars more

from its repo lenders than it would have been able to borrow had Live Well not submitted inflated

quotes for the bonds in its portfolio to the Pricing Service, knowing that they would be passed on

to the repo lenders.

        123.     The repo lenders would not have knowingly extended financing to Live Well based

on collateral that was valued by Live Well, rather than the Pricing Service, or based on Pricing

Service values that exceeded market value. Nor would the lenders have extended credit to Live



                                                  24
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 25 of 33



Well if they knew that Live Well’s financial statements contained false and misleading statements

concerning the value of its assets, including its bond portfolio, and Live Well’s methods of

determining the value.

       F.       Live Well and Hild Make Millions from the Bond Pricing Fraud

       124.     As a result of the rapid growth of Live Well’s HECM IO portfolio made possible

by the mismarking scheme, Hild received at least $24 million in additional salary, bonuses and

other special compensation.

                a.       In 2014, before the mismarking scheme began, Hild received cash

       compensation of $850,000, consisting of $250,000 in salary and $600,000 in bonus.

                b.       In 2015, Hild received cash compensation of $1,450,000, consisting of

       $250,000 in salary and $1,200,000 in bonus.

                c.       In 2016, Hild received cash compensation of $5,032,980, consisting of

       $250,000 in salary, $3,287,500 in bonus, and guaranty fees of $1,495,480.

                d.       In 2017, Hild received cash compensation of $9,724,026, consisting of

       $1,242,499 in salary, $2,207,500 in bonus, and guaranty and director fees of $6,274,027.

                e.       From 2018 to the present, Hild received cash compensation of $10,966,406,

       including $1,826,270 in salary and guaranty and director fees of $9,140,136.

       125.     The approval of the payments to Hild referenced in the preceding paragraphs was

based in large part on the rapid growth in Live Well’s revenue, net income, and total assets. Live

Well achieved this growth wholly or substantially by fraudulently inflating the value of the bonds in

Live Well’s HECM IO bond portfolio.

       126.     In the eight months before implementing the mismarking scheme (January 2015

through August 2015), Live Well’s HECM IO bond portfolio generated approximately $5.6 million



                                                  25
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 26 of 33



in revenue, or about $700,000 per month, in the form of cash remittance payments due as interest on

the bonds.

       127.     After the implementation of the mismarking scheme, Live Well’s HECM IO bond

portfolio generated over $100 million from cash remittance payments:

                a. From September 2015 through April 2016, the bond portfolio generated

       approximately $14.2 million in revenue, or an average of approximately $1.8 million per

       month;

                b. From May through December 2016, the bond portfolio generated

       approximately $30.8 million in revenue, or an average of approximately $3.8 million per

       month;

                c. From January through August 2017, the bond portfolio generated

       approximately $43.1 million in revenue, or an average of approximately $5.4 million per

       month;

                d. From September 2017 through April 2018, the bond portfolio generated

       approximately $36.8 million in revenue, or an average of approximately $4.6 million per

       month.

       128.     Hild used a portion of the cash flows generated from the mismarking scheme to buy

out preferred shareholders in September 2016. This resulted in Hild becoming the majority

shareholder of Live Well and controlling one of two board seats.

       129.     By buying out the preferred shareholders and controlling one of two Live Well

board seats, Hild was able to ensure approval of his compensation increases and other payments to

him from the company.




                                                26
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 27 of 33



        130.     Hild also authorized additional compensation to Rohr and Stumberger as a result of

the scheme.

        G.       Live Well’s Fraudulent Bond Pricing Scheme Collapses

        131.     By March 2018, the financing for Live Well’s portfolio of HECM IO bonds had

shifted to just two repo lenders, Repo Lender 3 and Repo Lender 4.

        132.     In the fall of 2018 and spring of 2019, Repo Lender 3 and Repo Lender 4,

respectively, sought to verify the values upon which their financing to Live Well was based.

        133.     Repo Lender 3 and Repo Lender 4 independently determined that the bonds were

worth much less than values published by the Pricing Service.

        134.     Repo Lender 3 and Repo Lender 4 separately informed Live Well that they wanted

to discontinue the financing to Live Well.

        135.     Live Well responded that it lacked the liquidity to repay the lenders.

        136.     Live Well tried various ways to avoid being held in default by the lenders,

including taking a small number of the bonds back and promising that the sale of its mortgage

servicing business would generate ample liquidity.

        137.     Live Well’s sale of its mortgage servicing business did not generate sufficient

liquidity to repurchase the bonds upon which the financing from Repo Lender 3 and Repo Lender

4 were based, and the overwhelming majority of the bonds remained on repo with the lenders.

        138.     On May 3, 2019, Live Well announced that it was winding down its operations and

terminating all of its employees.

        139.     In its May 2019 financial statements, Live Well wrote down the mark-to-market

value of its portfolio by $141 million.




                                                   27
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 28 of 33



        140.     On July 1, 2019, Live Well was placed into involuntary Chapter 7 bankruptcy at

the request of Repo Lender 3, Repo Lender 4, and a bank that had extended a “bond-secured”

credit line to Live Well.

        141.     In the bankruptcy pleadings, Live Well’s lenders alleged losses in excess of $130

million in connection with Live Well’s mismarking scheme, including at least $60 million in

losses to Repo Lender 4 and at least $22 million in losses to Repo Lender 3.

                                          COUNT I – FRAUD

                        Violations of Section 17(a)(1) of the Securities Act
                                      [15 U.S.C. § 77q(a)(1)]
                        (Against Live Well, Hild, Rohr, and Stumberger)

        142.     Paragraphs 1 through 141 are realleged and incorporated herein by reference.

        143.     Defendants Live Well, Hild, Rohr, and Stumberger, acting with scienter, in the offer

or sale of securities and by the use of means or instruments of transportation or communication in

interstate commerce or by the use of the mails, directly or indirectly, employed a device, scheme, or

artifice to defraud.

        144.     By reason of the foregoing, Live Well, Hild, Rohr, and Stumberger, directly and

indirectly, have violated and, unless enjoined, will continue to violate Section 17(a)(1) of the

Securities Act [15 U.S.C. § 77q(a)(1)].

                                       COUNT II – FRAUD

                 Violations of Sections 17(a)(2) and 17(a)(3) of the Securities Act
                                 [15 U.S.C. §§ 77q(a)(2) and (3)]
                        (Against Live Well, Hild, Rohr, and Stumberger)

        145.     Paragraphs 1 through 144 are realleged and incorporated herein by reference.

        146.     Defendants Live Well, Hild, and Rohr, acting knowingly, recklessly, or negligently

in the offer or sale of securities and by the use of means or instruments of transportation or



                                                  28
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 29 of 33



communication in interstate commerce or by the use of the mails, directly or indirectly, (a) obtained

money or property by means of untrue statements of material fact or by omitting to state material

facts necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; and (b) engaged in transactions, practices, or a course of business which

operated or would have operated as a fraud or deceit upon the purchaser.

       147.      By reason of the foregoing, Live Well, Hild, and Rohr, directly and indirectly, have

violated and, unless enjoined, will continue to violate Sections 17(a)(2) and 17(a)(3) of the

Securities Act [15 U.S.C. §§ 77q(a)(2) and 77q(a)(3)].

       148.      Defendant Stumberger, acting knowingly, recklessly, or negligently in the offer or

sale of securities and by the use of means or instruments of transportation or communication in

interstate commerce or by the use of the mails, directly or indirectly engaged in transactions,

practices, or a course of business which operated or would have operated as a fraud or deceit upon

the purchaser.

       149.      By reason of the foregoing, Stumberger, directly and indirectly, has violated and,

unless enjoined, will continue to violate Section 17(a)(3) of the Securities Act [15 U.S.C.

§ 77q(a)(3)].

                                        COUNT III – FRAUD

                          Violations of Section 10(b) of the Exchange Act
                            and Rules 10b-5(a), (b), and (c) thereunder
                     [15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5(a), (b), and (c)]
                         (Against Live Well, Hild, Rohr, and Stumberger)

       150.      Paragraphs 1 through 149 are realleged and incorporated by reference herein.

       151.      Defendants Live Well, Hild, and Rohr, acting with scienter and in connection with

the purchase or sale of securities and by the use of any means or instrumentality of interstate

commerce or by use of the mails or any facility of any national securities exchange, directly or

                                                  29
               Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 30 of 33



indirectly, (a) employed a device, scheme, and artifice to defraud; (b) made untrue statements of

material fact or omitted to state material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading; and (c) engaged in acts,

practices, or a course of business which operated or would have operated as a fraud or deceit upon

sellers, purchasers, or prospective purchasers of securities.

        152.     By engaging in the conduct described above, Live Well, Hild, and Rohr violated,

and unless enjoined will continue to violate, Section 10(b) of the Exchange Act and Rule 10b-5(a),

(b), and (c) thereunder [15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5].

        153.     Defendant Stumberger, acting with scienter and in connection with the purchase or

sale of securities and by the use of any means or instrumentality of interstate commerce or by use of

the mails or any facility of any national securities exchange, directly or indirectly, employed a

device, scheme, and artifice to defraud, and engaged in acts, practices, or a course of business which

operated or would have operated as a fraud or deceit upon sellers, purchasers, or prospective

purchasers of securities.

        154.     By engaging in the conduct described above, Stumberger violated, and unless

enjoined will continue to violate, Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c)

thereunder [15 U.S.C. § 78j(b), 17 C.F.R. § 240.10b-5].

                   COUNT IV – CONTROL PERSON LIABILITY (FRAUD)

                            Violations of Section 20(a) of the Exchange Act
                                          [15 U.S.C. § 78t(a)]
                                             (Against Hild)

        155.     Paragraphs 1 through 154 are realleged and incorporated by reference herein.

        156.     At all times relevant hereto, Defendant Hild controlled Live Well for purposes of

Section 20(a) of the Exchange Act [15 U.S.C. § 78t(a)].



                                                   30
              Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 31 of 33



       157.     By engaging in the conduct alleged above, Defendant Hild is liable as a control

person for Live Well’s violations of Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and

Rules 10b-5(a), (b), and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].

                       COUNT V – AIDING AND ABETTING (FRAUD)

               Aiding and Abetting Violations of Section 17(a) of the Securities Act
                   [15 U.S.C. § 77q(a)] and Section 10(b) of the Exchange Act
                 [15 U.S.C. § 78j(b)] and Rules 10b-5(a), (b), and (c) thereunder
                              [17 C.F.R. § 240.10b-5(a), (b), and (c)]
                             (Against Hild, Rohr, and Stumberger)

       158.     Paragraphs 1 through 157 are realleged and incorporated by reference herein.

       159.     As alleged above, Live Well violated Section 17(a) of the Securities Act [15 U.S.C.

§ 77q(a)] and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules 10b-5(a), (b), and

(c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].

       160.     Defendants Hild, Rohr, and Stumberger knew, or recklessly disregarded, that Live

Well’s and/or the other defendants’ conduct was improper and knowingly rendered to Live Well

and/or the other defendants substantial assistance in their illegal conduct as described above.

       161.     By reason of the foregoing, Defendants Hild, Rohr, and Stumberger aided and

abetted violations of and, unless enjoined, will continue to aid and abet violations of Section 17(a)

of the Securities Act [15 U.S.C. § 77q(a)] and Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rules 10b-5(a), (b), and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].




                                                  31
            Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 32 of 33



                                    PRAYER FOR RELIEF

       The Commission respectfully requests that this Court:

       1.      Find that Defendants committed the violations alleged herein;

       2.      Permanently enjoin Defendants and each of their agents, employees, and

attorneys, and any other person or entity in active concert or participation with them who

receives actual notice of the injunction by personal service or otherwise, from directly or

indirectly engaging in conduct in violation of Section 17(a) of the Securities Act [15 U.S.C. §

77q(a)] and Section 10(b) of the Exchange Act and Rule 10b-5 thereunder [15 U.S.C. § 78j(b)

and 17 C.F.R. § 240.10b-5].

       3.      Order Defendants Hild, Rohr, and Stumberger to disgorge all ill-gotten gains in

the form of any benefits of any kind derived from the illegal conduct alleged in this Complaint,

plus prejudgment interest;

       4.      Order Defendants Hild, Rohr, and Stumberger to pay civil penalties pursuant to,

as applicable, Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the

Exchange Act [15 U.S.C. § 78u(d)] in an amount to be determined by the Court;

       5.      Issue an Order pursuant to, as applicable, Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)], Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Section 21(d)(5)

of the Exchange Act [15 U.S.C. § 78u(d)(5)], and the inherent equitable powers of this Court,

permanently prohibiting Defendants Hild and Rohr from acting as an officer or director of any

issuer whose securities are registered with the Commission pursuant to Section 12 of the

Exchange Act or which is required to file reports with the Commission pursuant to Section 15(d)

of the Exchange Act;




                                                32
            Case 1:19-cv-08086 Document 1 Filed 08/29/19 Page 33 of 33



       6.      Retain jurisdiction of this action in accordance with the principles of equity and

the Federal Rules of Civil Procedure in order to implement and carry out the terms of all orders

and decrees that may be entered, or to entertain any suitable application or motion by the

Commission for additional relief within the jurisdiction of this Court; and

       7.      Order such other and further relief as this Court may deem just, equitable, and

appropriate in connection with the enforcement of the federal securities laws and for the

protection of investors.

                              JURY TRIAL DEMAND

       The Commission demands a trial by jury on all issues that may be so tried.



Dated: August 29, 2019                Respectfully submitted,

                                      /s/ Robert K. Gordon
                                      Robert K. Gordon*
                                      Harry B. Roback*
                                      Gregory F. Smolar*

                                      *Application for admission pro hac vice forthcoming

                                      U.S. Securities and Exchange Commission
                                      950 East Paces Ferry Road, NE, Suite 900
                                      Atlanta, GA 30326
                                      (404) 842-7652 (Gordon)
                                      gordonr@sec.gov




                                                33
